Citation Nr: 1628660	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO. 13-28 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gynecological disorder, to include abnormal menstrual bleeding, right ovarian endometrioma, excision of an endometriotic cyst and benign ovarian tissue, and uterine fibroids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from September 1990 until August 1991, and additional service with the Army Reserves.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for the claimed disorder.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in April 2016. A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2. A diagnosed gynecological disorder is not etiologically related to service, to include in-service exposures. 


CONCLUSION OF LAW

A gynecological disorder was not incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1117 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran August 2011, prior to the initial adjudication of the claim on appeal. The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO. The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). In a hearing before the undersigned, the presiding Veterans Law Judge clarified the issue on appeal, identified potentially relevant additional evidence that the Veteran may submit in support of the claim, and afforded her a 60-day extension to provide such evidence. These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2015). See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board. The duty to assist was further satisfied by VA examination in January 2012, when the examiner conducted a physical examination, was provided the claims file for review, recorded the Veteran's history, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

Service Connection for a Gynecological Disorder

The Veteran asserts that a current gynecological disorder, which she has described as abnormal menstrual bleeding, right ovarian endometrioma, an endometriotic cyst, and benign ovarian tissue, had its onset during service, or is otherwise related to service. Specifically, during her 2016 hearing before the undersigned she stated that after returning to the United States from her deployment in Southwest Asia during the Persian Gulf War, she discovered that she was pregnant, and at that time began having "heavy bleeding." She was also treated for dehydration and an iron deficiency. Symptoms continued, and she was subsequently diagnosed with uterine fibroids and endometriosis. In an October 2011 statement in support of her claim, the Veteran expressly indicated that she thought "abnormal menstrual bleeding [was] due to environmental hazards in the Gulf War."

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015). None of the claimed disorders are a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply. Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

The Veteran has reported that after discharge from active duty, she had several years of service as a reservist. The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2015). Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty. See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process. VAOPGCPREC 86-90. The Veteran has affirmatively indicated that her symptoms began during active duty, and are unrelated to any periods of ACDUTRA or INACDUTRA. Thus, while records from these time periods have not been associated with the claims file, they are immaterial to her claim, and remand for additional development would serve only to further delay the final adjudication of the Veteran's appeal.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran's DD Form 214 verifies that she served in Southwest Asia during Operation Desert Shield/Desert Storm, and she was awarded the Southwest Asia Service Medal as well as a Bronze Service Star. Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1)(2015). In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification. To fulfill the requirement of chronicity, the illness must have persisted for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss. 38 C.F.R. § 3.317(b).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if there is affirmative evidence that: (1) an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id. A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).

Service treatment records are silent for any complaints or treatment referable to a gynecological disorder, and on report of medical history at separation in July 1991 the Veteran affirmatively denied having been treated for "a female disorder" or having "[h]ad a change in menstrual pattern." A pelvic examination at that time was also normal.

On regular gynecological evaluation in October 2004, the Veteran reported regular periods and her "history [was] negative for Pap smears and [she had] no other medical problems." A pelvic examination was performed, revealing no abnormalities and the evaluating physician's conclusion was that the Veteran was "doing well."

In September 2005, uterine fibroids were noted on gynecological evaluation, and during an annual gynecological visit in January 2006 she had no complaints, and the fibroids were "stable" and without hemorrhaging. In November 2006, laparoscopic evaluation was recommended, and in December 2006 she underwent a diagnostic laparoscopy, fulguration of endometriosis implants, and chromotubation. The procedures revealed a "fibroid uterus," "pelvic endometriosis with patent left fallopian tube," and the Veteran reported chronic pelvic pain. In June 2008, still prior to the period on appeal, a subsequent pelviscopy and hysteroscopy confirmed the Veteran's uterine fibroid, and also showed dysfunctional uterine bleeding, anemia, ovarian bowel adhesions, and right ovarian endometrioma.

On VA examination in January 2012, the only diagnosed gynecological disorder identified was a "history of fibroids." During her examination, the Veteran reported experiencing "heavy periods since her [first] menses [at] age 12," and that she had been diagnosed with uterina fibroid by her obstetrician and gynecologist. Symptoms included intermittent pain and spotting two weeks after menses. Though the Veteran had been previously diagnosed with endometriosis, there were no current findings, signs, or symptoms of the disorder. Having reviewed the complete claims file, the examiner opined that the Veteran's "current symptoms are related to fibroids and [have] no relation with her gulf war environmental hazards or exposure," noting that were no menstrual irregularities documented during active duty. 

The Veteran is competent to report on symptoms that are capable of lay observation, Layno v. Brown, 6 Vet. App. 465 (1994), and thus her endorsement of heavy menstrual flow during service is competent. However, her only gynecological disorder during the period on appeal has been fibroids, and as indicated by the VA examiner the condition is responsible for her symptoms of pain and post-menstruation spotting. While the Veteran has asserted that "abnormal menstrual bleeding" is related to service, this is a complex medical determination well beyond her lay competence. Layno, 6 Vet. App. 465. Further, to the extent that she has suggested that these symptoms began after she returned from deployment in Southwest Asia, the probative weight of this assertion is substantially reduced by her own affirmative denial of any "female disorder" or "change in menstrual pattern" on separation examination in July 1991.

The Board is left without probative evidence of any connection between a current gynecological disorder and service. Regarding her contention that symptoms may amount to an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service connection cannot be granted on such a basis. Specifically, her symptoms have been attributed to a diagnosed pathology - uterine fibroids - and thus are not related to any "undiagnosed illness" or "medically unexplained chronic multisymptom illness." See 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

The preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a gynecological disorder, including abnormal menstrual bleeding, right ovarian endometrioma, excision of an endometriotic cyst and benign ovarian tissue, and uterine fibroids, is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


